IN THE UTAH COURT OF APPEALS

                                      ‐‐‐‐ooOoo‐‐‐‐

Amira Latorre,                             )           PER CURIAM DECISION
                                           )
      Petitioner,                          )             Case No. 20120589‐CA
                                           )
v.                                         )                   FILED
                                           )               (October 12, 2012)
Department of Workforce Services,          )
                                           )              2012 UT App 284
      Respondent.                          )

                                          ‐‐‐‐‐

Original Proceeding in this Court.

Attorneys:       Amira Latorre, Salt Lake City, Petitioner Pro Se
                 Amanda B. McPeck, Salt Lake City, for Respondent

                                          ‐‐‐‐‐

Before Judges McHugh, Voros, and Roth.

¶1     Amira Latorre seeks review of the Workforce Appeal Board’s (the Board) June 7,
2012 decision. Latorre asserts that the Board erred by determining that she failed to
demonstrate good cause for filing an untimely appeal to the Board. This matter is
before the court on a sua sponte motion for summary disposition. We decline to disturb
the Board’s decision.

¶2     The administrative law judge (ALJ) issued its decision on February 1, 2012,
finding that Latorre was discharged for just cause. The ALJ’s decision clearly outlined
the procedure for appealing its decision to the Board, and the decision also provided the
facsimile number for filing an appeal. The ALJ’s decision specified that if Latorre
sought to appeal its decision to the Board, she must do so within thirty days of February
1, 2012. Therefore, Latorre was required to file her appeal on or before March 2, 2012.
However, the Board did not receive Latorre’s appeal until May 11, 2012.
¶3     This court will reverse an agency’s findings “only if the findings are not
supported by substantial evidence.” Drake v. Indus. Comm’n, 939 P.2d 177, 181 (Utah
1977). We will not disturb the Board’s conclusion regarding the application of law to
the facts unless it “exceeds the bounds of reasonableness and rationality.” Nelson v.
Department of Employment Sec., 801 P.2d 158, 161 (Utah Ct. App. 1990). An untimely
appeal may be considered by the Board if a claimant demonstrates that there was good
cause for the delay. See Autoliv ASP, Inc. v. Workforce Appeal Bd., 2000 UT App 223, ¶ 12,
8 P.3d 1033. Good cause for delay in filing an appeal is limited to circumstances where
the claimant received the determination after the time to appeal had run, the delay was
caused by circumstances beyond the claimant’s control, or the claimant delayed filing
the appeal for circumstances that were compelling and reasonable. See Utah Admin.
Code R994‐508‐104.

¶4     Before issuing its decision, the Board gave Latorre the opportunity to explain
why her appeal was not timely filed. The Board’s written notification informed Latorre
that her response must be received by the Board on or before May 30, 2012. Latorre did
not respond to the Board’s request for information. As a result, the Board issued its
June 7, 2012 decision finding that the appeal was untimely, that Latorre did not
demonstrate good cause excusing the late appeal, and that the Board lacked jurisdiction
to consider her appeal. On June 25, 2012, Latorre filed a petition for reconsideration
where for the first time she asserted that good cause existed for filing her appeal late.1
The Board declined to consider the untimely explanation as to why her appeal was not
timely filed.

¶5      This court has previously determined that the Board does not abuse its discretion
by declining to consider new evidence in a petition for reconsideration. See Salt Lake
Donated Dental Servs. v. Department of Workforce Servs., 2011 UT App 7, ¶ 12, 246 P.3d
1206. “If a party were able to reshape its case, so long as it did so within twenty days
after a decision, the administrative process might never end.” Id.

¶6    The Board did not abuse its discretion by determining that Latorre failed to
demonstrate good cause for filing an untimely appeal because Latorre did not timely
present any evidence that could support a determination that she had good cause for

      1
       Latorre argued that she timely faxed her appeal to a facsimile number other than
the number specified in the ALJ’s written instructions for filing an appeal.




20120589‐CA                                 2
filing a late appeal. Furthermore, the Board did not abuse its discretion by declining to
consider Latorre’s explanation that was submitted for the first time in her petition for
reconsideration.

¶7    Accordingly, we decline to disturb the Board’s June 7, 2012 decision.




____________________________________
Carolyn B. McHugh, Judge




____________________________________
J. Frederic Voros Jr., Judge




____________________________________
Stephen L. Roth, Judge




20120589‐CA                                 3